DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both a “controller” in Fig. 3 and outward arrows in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 18, 10, and 20 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 3 and 18, the second instance of the phrase “directed energy deposition” should be removed as it has been previously recited in the corresponding claim.
Regarding Claims 10 and 20, the phrase “haptic feedback” should be changed to “a haptic feedback.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, it is unclear what the Applicant deems as “a field of vision that includes the distal end of the needle.” For instance, according to Figs. 3-4 of the drawings of the instant Application, an optical sensor 32 is positioned at the top end of the needle 36, and arrows 50 show sensor signals emitted from the tissue environment that are received  by the optical sensor. However, it remains unclear how an optical sensor which is positioned at the end of a needle, as depicted in Fig. 3, can have a field of vision that includes the tip/distal end of the needle. For the purpose of advancing the prosecution, the Examiner will assume that a field of vision of an optical sensor includes the distal end/tip of a needle if a forward-facing optical sensor is positioned proximate to the end of a needle and wherein it faces toward the distal end of the needle. 
All the dependent claims that are dependent upon aforementioned claims are also rejected as they inherit the deficiencies of their parent claims, stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Anderson (US 2017/0173275 A1).
Regarding Claim 1, Anderson discloses a needle assembly for an ultrasound imaging system (Abstract, “devices, systems and methods for spectrally identifying tissues and guiding the introduction of a … needle, and medical instrument into a body structure; FIGS. 3A-3Q, [0075], wherein “various embodiments of needle probes are illustrated”; Fig. 3A, [0076], “a fiber optic device 54 that sits within a needle 50”; [0120] wherein “an optical needle inserted to guide delivery to the proper location, optionally using an ultrasound guided technique in combination”; Notably, “an ultrasound imaging system” as being part of the preamble of the claim has not been positively recited and does not add to the weight of the claim), the needle assembly comprising: 
a needle  (Fig. 3A, [0076] “needle probes” and “needle”) comprising a proximal end and a distal end ([0022] “the probe coupled at the proximal end”; [0029] “the probe design has a rigid distal tip”; Fig. A, wherein the right portion of the figure indicates the tip/distal end of the needle), the distal end adapted to be inserted into a patient ([0113] wherein “a needle … inserted into the tissue “; 
an optical sensor assembly secured to the distal end of the needle (Fig. 3A, [0076], “a fiber optic device 54 that sits within a needle 50.”), the optical sensor assembly comprising a field of vision that includes the distal end of the needle and an environment surrounding the distal end of the needle (Fig. 3A, wherein a forward-facing collection probe/optical sensor 60 is positioned proximate to the end of a needle and has the tip of the needle in its field of view; [0076], wherein a forward-facing light collection probe 60” is provided that faces toward the tip/distal end of the needle . Also, a “viewport” can be added to the needle to expand the field of view around the distal end of the needle; regarding “a field of vision that includes the distal end of the needle,” see the relevant rejection under 35 U.S.C. 112(b) stated above) as the needle is inserted into the patient towards a target site ([0076] referring to “tissue coring and clogging” indicates that the needle is being used while in contact with the tissue; [0026] “tissue needle biopsy” shows the application of the invention when the needle is being inserted into the patient and toward the targeted tissue); and 
a controller communicatively coupled to the optical sensor assembly, the controller configured to receive and process one or more sensor signals from the optical sensor assembly (Fig. 1, wherein the signals are being transmitted to the computer 40 through CCD 42; [0147] computer 206) in real-time; [0027] “provide rapid and accurate real time identification and discrimination between biological tissues”; [0061] wherein “Raman signals are read from the CCD 42, collected by the computer 40 … may be used for real time analysis in a clinical setting.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 11-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017 /0173275 A1), in view of Xu (Xu et al., The Boom in 3D-Printed Sensor Technology, Sensors 2017, 17, 1166; www.mdpi.com/journal/sensors), and further in view of Hammond (Hammond et al., Estimating Surgical Needle Deflection with Printed Strain Gauges, IEEE 2014).
Regarding Claim 2, Anderson further discloses wherein the optical sensor assembly comprises one or more optical sensors (Fig. 3A, [0076] wherein “The fiber optic device 54 comprises a delivery fiber 58 and one or more collection fibers 60.”) … to the distal end of the needle (Fig. 60, wherein fibers 60 are placed proximate to the distal end of a needle) … .
However, Anderson is silent as to the use of printing [a sensor] by an additive manufacturing process.
	Xu discloses the use of additive manufacturing such as 3D printing in manufacturing of optical sensors (see Page 1, Introduction; See Page 19, Section 3.3. Optical Sensors). Hammond further teaches wherein “The additive vapor-deposition based sensor fabrication method [is] used … [for] applying strain gauges (and resistive circuit elements) with micron-scale features onto surgical instruments” such as a “biopsy needle.” (see Page 6931, Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing of the optical sensor, as taught by Anderson, by utilizing additive manufacturing techniques for making optical sensors, like taught by Xu, and apply such techniques for printing sensors onto a needle, like taught by Hammond, in order to provide an effective method for applying sensors with micron-scale features onto surgical instruments such as a biopsy needle. (see Hammond, Page 6931, Abstract).
Regarding Claim 3, Anderson is silent to wherein the additive manufacturing process comprises at least one of fused deposition modeling, stereolithography, digital light processing, metal wire transfer, electron beam melting, inertial welding, powder nozzle laser deposition, directed energy deposition, laser cladding, cold spray deposition, directed energy deposition, powder bed fusion, material extrusion, direct metal laser sintering, direct metal laser melting, or cold metal transfer.
Xu teaches the additive manufacturing process comprises at least one of fused deposition modeling, stereolithography, digital light processing, metal wire transfer, electron beam melting, inertial welding, powder nozzle laser deposition, directed energy deposition, laser cladding, cold spray deposition, directed energy deposition, powder bed fusion, material extrusion, direct metal laser sintering, direct metal laser melting, or cold metal transfer. (see Page 1, Introduction, wherein “Three-dimensional (3D) printing, known as additive manufacturing, … a family of techniques that involve the
fabrication of 3D components using material jetting, powder bed fusion, material extrusion, sheet lamination, directed energy deposition, photopolymerization, and binder jetting. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select one of the additive manufacturing techniques as taught by Xu to manufacture an optical part, as taught by Anderson, as these techniques “create components in a layer-by-layer manner and offer various options regarding cost, feature details and materials.” (see Xu, Page 1, Introduction).
Regarding Claim 4, Anderson further discloses wherein the controller is further configured to generate one or more images comprising a real-time view of the environment surrounding the distal end of the needle using the one or more sensor signals ([0019] wherein “a preferred embodiment of the present invention relates to multimodal spectroscopy (MMS) as a clinical tool for the in vivo diagnosis of disease in humans” which refers to spectroscopy that can be considered as a form of imaging; [0041] “FIG. 8 illustrates microscopic views of various stained tissues alongside corresponding Raman spectra
obtained from dissected tissue and corresponding Raman spectra obtained at a needle-tip during needle insertion”; Fig. 1, wherein the signals are being transmitted to the computer 40 through CCD 42) in real-time; [0027] “provide rapid and accurate real time identification and discrimination between biological tissues”; [0061] wherein “Raman signals are read from the CCD 42, collected by the computer 40 and stored on a computer readable media for later analysis or may be used for real time analysis in a clinical setting.”; Fig. 3A and [0076] wherein “a forward-facing collection probe 60” is provided and wherein its “viewport” can be adjusted to collect information from the needle tip surrounding environment).
Regarding Claim 5, Anderson further discloses wherein the one or more images comprise one or more spectral images ([0019] “multimodal spectroscopy (MMS) as a clinical tool for the in vivo diagnosis of disease in humans. The MMS technology can combine Raman and fluorescence spectroscopy”).
Regarding Claim 6, Anderson further discloses a display for displaying the one or more spectral images to a user ([0041] “FIG. 8 illustrates microscopic views of various stained tissues alongside corresponding Raman spectra obtained from dissected tissue and corresponding Raman spectra obtained at a needle-tip during needle insertion; [0147] and Fig. 19, #206 “display”).
Regarding Claim  7, Anderson further discloses wherein each of the one or more optical sensors comprises a receiver for receiving the one or more sensor signals and a transmitter for sending the one or more spectral images to the display ([0154] “Each probe can include a fiber bundle with a single central fiber that delivers excitation light to the tissue, surrounded by a ring with a plurality of optical fibers that collect reflected and fluorescent light returning from the sample and transmit it to the spectrograph”; [0144], [0147], Fig. 19, wherein the information are sent to the “Display” 206).
Regarding Claim  8, Anderson further discloses wherein the optical sensor assembly further comprises a plurality of optical sensors positioned adjacent to each other at the distal end of the needle [0154] “Each probe can include a fiber bundle” in which the “bundle” can be interpreted as being positioned adjacent to each other; [0076] and Fig. 3A,  wherein “one or more collection fibers 60” are positioned at the distal end of the needle).
Regarding Claim 11, Anderson discloses a method for manufacturing a needle assembly of an ultrasound imaging system (Abstract, “devices, systems and methods for spectrally identifying tissues and guiding the introduction of a … needle, and medical instrument into a body structure”; FIGS. 3A-3Q, [0075], wherein “various embodiments of needle probes are illustrated”; Fig. 3A, [0076], “a fiber optic device 54 that sits within a needle 50”; [0120] wherein “an optical needle inserted to guide delivery to the proper location, optionally using an ultrasound guided technique in combination”; Notably, “an ultrasound imaging system” as being part of the preamble of the claim has not been positively recited and does not add to the weight of the claim), the needle assembly comprising: 
providing a needle  (Fig. 3A, [0076] “needle probes” and “needle”) having a proximal end and a distal end ([0022] “the probe coupled at the proximal end”; [0029] “the probe design has a rigid distal tip”; Fig. A, wherein the right portion of the figure indicates the tip/distal end of the needle), the distal end adapted to be inserted into a patient ([0113] wherein “a needle … inserted into the tissue “; 
… an optical sensor assembly at the distal end of the needle (Fig. 3A, [0076], “a fiber optic device 54 that sits within a needle 50.”) …, the optical sensor assembly comprising a field of vision that includes the distal end of the needle and an environment surrounding the distal end of the needle (Fig. 3A, wherein a forward-facing collection probe/optical sensor 60 is positioned proximate to the end of a needle and has the tip of the needle in its field of view; [0076], wherein a forward-facing light collection probe 60” is provided that faces toward the tip/distal end of the needle . Also, a “viewport” can be added to the needle to expand the field of view around the distal end of the needle; regarding “a field of vision that includes the distal end of the needle,” see the relevant rejection under 35 U.S.C. 112(b) stated above)  as the needle is inserted into the patient towards a target site ([0076] referring to “tissue coring and clogging” indicates that the needle is being used while in contact with the tissue; [0026] “tissue needle biopsy” shows the application of the invention when the needle is being inserted into the patient and toward the targeted tissue); and 
communicatively coupling a controller to the optical sensor assembly, the controller configured to receive and process one or more sensor signals from the optical sensor assembly (Fig. 1, wherein the signals are being transmitted to the computer 40 through CCD 42; [0147] computer 206) in real-time; [0027] “provide rapid and accurate real time identification and discrimination between biological tissues”; [0061] wherein “Raman signals are read from the CCD 42, collected by the computer 40 and stored on a computer readable media for later analysis or may be used for real time analysis in a clinical setting.”).
Anderson is silent as to printing [a sensor] using an additive manufacturing process.
Xu discloses the use of additive manufacturing such as 3D printing in manufacturing of optical sensors (see Page 1, Introduction; See Page 19, Section 3.3. Optical Sensors). Hammond further teaches wherein “The additive vapor-deposition based sensor fabrication method [is] used … [for] applying strain gauges (and resistive circuit elements) with micron-scale features onto surgical instruments” such as a “biopsy needle.” (see Page 6931, Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing of the optical sensor, as taught by Anderson, by utilizing additive manufacturing techniques for making optical sensors, like taught by Xu, and apply such techniques for printing sensors onto a needle, like taught by Hammond, in order to provide an effective method for applying sensors with micron-scale features onto surgical instruments such as a biopsy needle. (see Hammond, Page 6931, Abstract).
Regarding Claim 12, while Anderson as modified under Claim11 discloses the use of one or more optical sensors at the distal end of a needle (see the rejection under Claim 11), it is silent as to printing on an outer circumference … . 
Xu in view of Hammond further teaches printing one or more optical sensors (see the rejection under  Claim 11) onto an outer circumference of the distal end of the needle (see Xu, Page 1, Introduction; See Page 19, Section 3.3. Optical Sensors; see also Hammond, Page 6931, Abstract, wherein an additive manufacturing process is used for “applying strain gauges (and resistive circuit elements) with micron-scale features onto surgical instruments” such as a “biopsy needle”; Hammond, Page 6933, Fig. 5, wherein a sensor is added to an outer surface of a needle by an additive manufacturing process).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing of an optical sensor that is attached to a needle, like taught by Anderson and modified by others under Claim 11, to include printing an optical sensor onto an outer circumference of the distal end of a needle, like taught by Xu in view of Hammond discussed in the preceding paragraph, in order to provide an effective method for applying sensors with micron-scale features onto surgical instruments such as a biopsy needle.
Regarding Claim 13, while Anderson as modified under Claims 11-12 discloses printing … onto the outer circumference of the distal end of the needle to form the one or more optical sensors (see the rejection under Claim 12), it is silent as to wherein one or more layers of materials are being added
Hammond further discloses wherein one or more layers of materials are being added to the outer circumference of a needle. (see Hammond, Page 6933, Fig. 5 wherein one or more layers of material are being applied to the outer circumference of a needle. Xu also discloses creating components in a layer-by-layer manner which offers various options regarding cost, feature details and materials.” (see Xu, Page 1, Introduction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply one or more layers of material in manufacturing a sensor on the outer circumference of a needle, like taught by Hammond and further by Xu as discussed above, in the manufacturing process, as taught by Anderson and modified by others under Claims 11-12, with a similar reasoning as stated under Claim 12.
Regarding Claim 14, Anderson further discloses wherein a plurality of optical sensors are used (Fig. 3A, [0076] wherein “The fiber optic device 54 comprises a delivery fiber 58 and one or more collection fibers 60.”).
Regarding Claim  15, Anderson further discloses wherein each of the plurality of optical sensors comprises a receiver for receiving the one or more sensor signals and a transmitter for sending the one or more spectral images to the display ([0154] “Each probe can include a fiber bundle with a single central fiber that delivers excitation light to the tissue, surrounded by a ring with a plurality of optical fibers that collect reflected and fluorescent light returning from the sample and transmit it to the spectrograph”; [0144], [0147], Fig. 19, wherein the information are sent to the “Display” 206).
Regarding Claim  16, Anderson in view of others discloses printing optical sensors (see the rejections under Claims 11-12 and 14). Anderson further discloses a plurality of optical sensors positioned adjacent to each other at the distal end of the needle [0154] “Each probe can include a fiber bundle” in which the “bundle” can be interpreted as being positioned adjacent to each other; [0076] and Fig. 3A,  wherein “one or more collection fibers 60” are positioned at the distal end of the needle).
Regarding Claim 18, Anderson is silent as to wherein the additive manufacturing process comprises at least one of fused deposition modeling, stereolithography, digital light processing, metal wire transfer, electron beam melting, inertial welding, powder nozzle laser deposition, directed energy deposition, laser cladding, cold spray deposition, directed energy deposition, powder bed fusion, material extrusion, direct metal laser sintering, direct metal laser melting, or cold metal transfer.
Xu teaches the additive manufacturing process comprises at least one of fused deposition modeling, stereolithography, digital light processing, metal wire transfer, electron beam melting, inertial welding, powder nozzle laser deposition, directed energy deposition, laser cladding, cold spray deposition, directed energy deposition, powder bed fusion, material extrusion, direct metal laser sintering, direct metal laser melting, or cold metal transfer. (see Page 1, Introduction, wherein “Three-dimensional (3D) printing, known as additive manufacturing, … a family of techniques that involve the
fabrication of 3D components using material jetting, powder bed fusion, material extrusion, sheet lamination, directed energy deposition, photopolymerization, and binder jetting. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select one of the additive manufacturing techniques as taught by Xu to manufacture the optical parts, as taught by Anderson, as these techniques “create components in a layer-by-layer manner and offer various options regarding cost, feature details and materials.” (see Xu, Page 1, Introduction).
Regarding Claim 19, Anderson further discloses wherein the controller is further configured to generate one or more spectral images comprising a real-time view of the environment surrounding the distal end of the needle using the one or more sensor signals ([0019] wherein “a preferred embodiment of the present invention relates to multimodal spectroscopy (MMS) as a clinical tool for the in vivo diagnosis of disease in humans” which refers to spectroscopy that can be considered as a form of imaging; [0041] “FIG. 8 illustrates microscopic views of various stained tissues alongside corresponding Raman spectra obtained from dissected tissue and corresponding Raman spectra obtained at a needle-tip during needle insertion”; Fig. 1, wherein the signals are being transmitted to the computer 40 through CCD 42) in real-time; [0027] “provide rapid and accurate real time identification and discrimination between biological tissues”; [0061] wherein “Raman signals are read from the CCD 42, collected by the computer 40 and stored on a computer readable media for later analysis or may be used for real time analysis in a clinical setting.”; Fig. 3A and [0076] wherein “a forward-facing collection probe 60” is provided and wherein its “viewport” can be adjusted to collect information from the needle tip surrounding environment).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017 /0173275 A1), in view of Xu (Xu et al., The Boom in 3D-Printed Sensor Technology, Sensors 2017, 17, 1166; www.mdpi.com/journal/sensors), in view of Hammond (Hammond et al., Estimating Surgical Needle Deflection with Printed Strain Gauges, IEEE 2014), and further in view of Ainsworth (US 7,329,223 B1).
Regarding Claim  9, Anderson is silent as to wherein each of the one or more optical sensors comprises a predetermined thickness ranging from about 0.01 millimeters (mm) to about 0.05 mm.
Ainsworth teaches wherein each of the one or more optical sensors comprises a predetermined thickness ranging from about 0.01 millimeters (mm) to about 0.05 mm (Col. 15, Lines 20-29, wherein “Given their very small outer diameter size (for example, ” in the range of approximately 30 to 250 microns), the optical fiber(s) of the present invention may also be incorporated within any conventional intravascular device, for example, a catheter, a sheath, a guidewire”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensors, as taught by Anderson, to have a thickness in the range of 30-250 microns, like taught by Ainsworth, in order to have a very small optical component that is capable of being used with various interventional medical devices such as guidewires and intravascular systems, while allowing the overall dimension and size of the device to remain the same. (see  Ainsworth, Col. 15, Lines 20-29).
Regarding Claim  17, Anderson is silent as to wherein the plurality of optical sensors each comprises a predetermined thickness ranging from about 0.01 millimeters (mm) to about 0.05 mm.
Ainsworth teaches wherein the plurality of optical sensors each comprise a predetermined thickness ranging from about 0.01 millimeters (mm) to about 0.05 mm (Col. 15, Lines 20-29, wherein “Given their very small outer diameter size (for example, ” in the range of approximately 30 to 250 microns), the optical fiber(s) of the present invention may also be incorporated within any conventional intravascular device, for example, a catheter, a sheath, a guidewire”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensors, as taught by Anderson, to have a thickness in the range of 30-250 microns, like taught by Ainsworth, in order to have a very small optical component that is capable of being used with various interventional medical devices such as guidewires and intravascular systems, while allowing the overall dimension and size of the device to remain the same. (see  Ainsworth, Col. 15, Lines 20-29).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017 /0173275 A1), in view of Xu (Xu et al., The Boom in 3D-Printed Sensor Technology, Sensors 2017, 17, 1166; www.mdpi.com/journal/sensors), in view of Hammond (Hammond et al., Estimating Surgical Needle Deflection with Printed Strain Gauges, IEEE 2014), and further in view of Ullrich (US 2011/0178508 A1).
Regarding Claim  10, while Anderson disclose a controller and a needle with a distal end to be inserted into the patient (see the rejection under Claim 1), Anderson is silent as to a haptic feedback to a user [when the device] approaches the target site.
Ullrich teaches a haptic feedback to a user [when the device] approaches the target site (see Abstract, wherein “invasive surgical tools with haptic feedback are disclosed”; [0040] wherein “surgical tool 130 may comprise a sensor 150 that detects an angle of attack of the distal tip of the surgical tool as it approaches or contacts an obstruction within a patient … actuator 144 may be configured to output a vibrational effect, such as to indicate that the angle of attack is too shallow or that a dangerous amount of pressure is being exerted by the distal tip of the surgical tool 130, rather than a resistive force.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device, as taught by Anderson, to provide a haptic feedback to the user, like taught by Ullrich, in order to provide “more accurate tactile sensations” that will help the physician in performing interventional medical procedures. (see Ullrich, [0020]).
Regarding Claim  20, while Anderson disclose a controller and a needle with a distal end to be inserted into the patient (see the rejection under Claim 11), Anderson is silent as to a haptic feedback to a user [when the device] approaches the target site.
Ullrich teaches a haptic feedback to a user [when the device] approaches the target site (see Abstract, wherein “invasive surgical tools with haptic feedback are disclosed”; [0040] wherein “surgical tool 130 may comprise a sensor 150 that detects an angle of attack of the distal tip of the surgical tool as it approaches or contacts an obstruction within a patient … actuator 144 may be configured to output a vibrational effect, such as to indicate that the angle of attack is too shallow or that a dangerous amount of pressure is being exerted by the distal tip of the surgical tool 130, rather than a resistive force.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufactured optical device, as taught by Anderson, to provide a haptic feedback to the user, like taught by Ullrich, in order to provide “more accurate tactile sensations” that will help the physician in performing interventional medical procedures. (see Ullrich, [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 20110319759 A1) discloses a system and method for detection of tissues by optical biopsy comprising a needle-like probe and an optical and an ultrasound detector. Sharareh (US 20090005768 A1) discloses a catheter that is adapted to ablate tissue and provide lesion qualitative information on a real time basis, having an ablation tip section with a generally omni-directional light diffusion chamber with one openings to allow light energy in the chamber to radiate the tissue and return to the chamber. Sharareh (US 20060229515 A1) discloses an optical method and apparatus that is utilized to evaluate the presence of tissue modification, in particular, to evaluate tissue ablation using light scattering spectroscopy realized via optical fiber(s). Ramanujam (US 20050203419 A1) discloses a needle biopsy includes the step of inserting an optical spectroscopy probe in the needle and gathering optical information through a window formed in the side of the needle at its distal end. Teplitsky (US 20180360534 A1) discloses wherein one or more sensors can be attached to the flexible catheter structure using any suitable method (e.g., adhesive) including additive manufacturing methods (e.g., direct deposition). Jaffe (US 20090088648 A1) discloses catheter devices and systems that are guided by forward-looking ultrasound or optical coherence tomography imaging for performing diagnostic or therapeutic interventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793